DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claim 1 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 14-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, between Group I and Group II hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/30/2022 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-7, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a high-resistance GaN layer” in claims 5-7, and 18 is a relative term which renders the claims indefinite. The term “a high-resistance GaN layer” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Allowable Subject Matter
Claims 1-4, 8-17, 19, and 20 are allowed.
Claims 5-7, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
The search off the prior art does not disclose or reasonably suggest that buffer layered unit that contains a plurality of p-i-n heterojunction stacks; each of said p-i-n heterojunction stacks includes a p-type layer that is made of a material represented by a chemical formula of AlxGa(1-x)N, an i-type layer that is made of a material represented by a chemical formula of  AlyGa(1-y)N, and an n-type layer that is made of a material represented by a chemical formula of AlzGa(1-z)N, said p-type, i-type and n-type layers in said p-i-n heterojunction stacks being alternately stacked on one another along a direction away from said nucleation layer; and for each of said p-i-n heterojunction stacks, x gradually decreases in said p-type layer from a first value to a second value along the direction away from said nucleation layer, y is consistent in said i-type layer, 0 ≤y ≤ 0.7, and z gradually as required by claims 1 and 14.
Although the prior art (e.g. Ikuta (US 2014/0209862) discloses an epitaxial structure for a high-electron-mobility transistor, comprising: a substrate (Fig. 1, numeral 11); and 5a nucleation layer (14), a buffer layered unit (12), a channel layer (16) and a barrier layer (17) sequentially disposed on said substrate in such order, wherein: said buffer layered unit (12) includes at least one 10multiple quantum well structure (15A), (15B) made of AlGaN ([0026]), the prior art does not disclose or reasonably suggest the that buffer layered unit that contains a plurality of p-i-n heterojunction stacks; each of said p-i-n heterojunction stacks includes a p-type layer that is made of a material represented by a chemical formula of AlxGa(1-x)N, an i-type layer that is made of a material represented by a chemical formula of  AlyGa(1-y)N, and an n-type layer that is made of a material represented by a chemical formula of AlzGa(1-z)N, said p-type, i-type and n-type layers in said p-i-n heterojunction stacks being alternately stacked on one another along a direction away from said nucleation layer; and for each of said p-i-n heterojunction stacks, x gradually decreases in said p-type layer from a first value to a second value along the direction away from said nucleation layer, y is consistent in said i-type layer, 0 ≤y ≤ 0.7, and z gradually as required by claims 1 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
This application is in condition for allowance except for the following formal matters: 
See 112 rejections above.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under 37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA SLUTSKER whose telephone number is (571)270-3849. The examiner can normally be reached Monday-Friday, 9 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIA SLUTSKER/Primary Examiner, Art Unit 2891